Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT AND ARGUMENTS
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on April 28, 2021 (hereafter “Response”). The amendments to the claims and drawings are acknowledged and have been entered.
Claims 1–7 are now amended.
New claims 8 and 9 are now added.
Claims 1–9 are pending in the application. 
Informalities in the Applicant’s Response
The amendment fails to comply with 37 C.F.R. § 1.121(c)(2), because it adds new language to the claim without including the required underline notation (the Applicant did not underline the new phrase “wherein the computer implemented virtual platform is coupled as a backend mechanism with one or more channels of promotion having user interfaces of individuals or entities”). 
However, since the Applicant’s response appears to be a bona fide attempt to respond to the last Office Action, the Examiner will waive the requirement for now, and will treat this new language as part of the amendment. No corrective action is needed from the Applicant, except that the Applicant is advised to take care in remembering to underline the text of any added subject matter in any future amendment submitted to the Office.
The Applicant is also advised that it is unnecessary to attach the previous Office Action to each of the Applicant’s corresponding responses, as a copy of each Office Action is already available in the file history. Again, no corrective action is needed.
Drawings
The replacement drawings filed April 28, 2021 are acceptable, and therefore, the objections to the drawings are hereby withdrawn.
Claim Objections
All previous grounds of objection are hereby withdrawn in light of the Applicant’s amendments to claims 1–7. However, the amendments also introduce new informalities, and as such, the Office objects to those new informalities below.
Definiteness under 35 U.S.C. § 112(b)
All previous grounds of rejection under 35 U.S.C. § 112(b) are hereby withdrawn in light of the Applicant’s amendments to the claims. However, the amendments also introduce new issues of indefiniteness, and as such, the Office raises new grounds of rejection for those new issues below.
Subject Matter Eligibility under 35 U.S.C. § 101
Claims 1–7, and now also new claims 8 and 9, stand rejected under 35 U.S.C. § 101 for being directed to an abstract idea without significantly more. The Applicant requests reconsideration of claims under 35 U.S.C. § 101 in light of the amendments, but does not appear to explicitly raise any arguments as to why the new claims are directed to significantly more than a judicial exception. The Examiner’s full response to the request is set forth in the rejection below, but in short, the amendments do not appear to overcome this ground of rejection.
Novelty under 35 U.S.C. § 102 
Claims 1–9 stand rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0357729 A1 (“Farnham”). The Applicant argues that the newly added elements in the claim include steps that are not anticipated by Farnham (see Response 23), but respectfully, the Examiner disagrees. For the reasons explained in the rejection below, Farnham explicitly discloses each and every element of the invention as claimed.
Concluding Remarks
In view of the foregoing, and in view of the rejections set forth below, the application is not in condition for allowance, and therefore, the Applicant’s request for a notice thereof is respectfully denied.
CLAIM OBJECTIONS
The Office objects to claims 1, 2, 7, and 9 for having the following informalities. Appropriate correction is required.
Claim 1
(1) The phrase “creation and attachment of a link” is in the wrong tense; it should be changed to “creating and attaching 
(2) The first two recited steps of the method (i.e., the “requesting for the permission” and “receiving a request from the content holder” steps) are recited as alternatives, and therefore, they should not be separately indented and should be separated by a comma instead of a semicolon to show that they are two alternatives of the same step, rather than two different steps.
(3) There is no antecedent basis for “the permission” on line 5 of claim 1, therefore, the definite article “the” should be deleted. (“requesting for  permission”).
Claim 2
The tense of the word “comprising” in “further comprising the steps of” is incorrect. It should be changed to comprises.
Claim 7
The word “that” in the phrase “wherein the content holder that either creates the content or owns the content” is grammatically incorrect, and should be deleted.
Claim 9
The phrase “wherein the computer implemented virtual platform facilitates mandatory screening process” is missing an article of speech before the word mandatory (i.e. “facilitates a mandatory screening process”).
CLAIM REJECTIONS – 35 U.S.C. § 112(A)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 Claims 1–9 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1
The written description fails to disclose “requesting for the permission by the computer implemented virtual platform to attach a booster button on the media  from the computer implemented virtual platform to attach a booster button on the media content of the content holder.” (See Spec. ¶ 29). 
Claims 2–7 and 9
Claims 2–7 and 9 each depend from claim 1, and therefore inherit the new matter recited in claim 1. See 35 U.S.C. § 112(d). Therefore, claims 2–7 and 9 are rejected for the same reason as claim 1.
Claim 8
Claim 8 is rejected under 35 U.S.C. § 112(a) for two reasons. 
First, the written description fails to disclose affixing a booster button to an actual newspaper; rather, the written description merely discloses affixing the booster button to a newspaper’s website, which is the same as affixing the booster button to any website.
Second, irrespective of what claim 8 further recites, claim 8 also inherits all of the limitations of claim 1, and therefore contains the same new matter that claim 1 contains.
CLAIM REJECTIONS – 35 U.S.C. § 112(B)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1
The term “close to” in claim 1 is a relative term which renders the claim indefinite. The term “close to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of distance considered to be “close,” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2–8
Claims 2–8 depend from claim 1, and are therefore indefinite by virtue of inheriting the indefinite term of their parent claim. 
Claim 9
The term “unethical” is a subjective term which renders the claim indefinite. The question of whether something is “unethical” will necessarily vary depending on a user’s individual values, and for that reason, there is no objective way for one of ordinary skill in the art to determine the scope of the term.
Claim 9 is separately rejected for inheriting the indefinite subject matter of its parent claim 1.
CLAIM REJECTIONS – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Second, in “Step 2A Prong One,” we identify the judicial exception (in this case, an abstract idea) by referring to what is recited (i.e., set forth or described) in the claim and explain why it is considered an exception. 
Third, in “Step 2A Prong Two,” we identify any additional elements recited in the claim beyond the identified judicial exception, and evaluate the integration of the judicial exception into a practical application by explaining that 1) there are no additional elements in the claim; or 2) the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. 
And finally, in “Step 2B,” we determine whether the additional elements, taken individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception.
With this framework in mind, we turn now to the claims:
Claim 1
Step 1. Claim 1 recites a “method,” and therefore is a “process” within the meaning of 35 U.S.C. § 101.
Step 2A, Prong One. Claim 1 recites a method of allowing a content holder to ask for permission to affix a button to his work, the button thereby asking his audience (the “boosters”) to promote the content holder’s work in a channel of promotion. This process is “a method of organizing human activity,” and therefore an abstract idea, see MPEP § 2106.04(a)(2)(II.).
The claimed method may be considered a method of organizing human activity because it is directed to both “commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations),” and/or to “managing personal 
Step 2A, Prong Two. Claim 1 arguably recites two elements that might be considered “outside” the abstract idea mentioned above: (1) the mere fact that the claimed virtual platform is “coupled as a backend mechanism,” (2) that the backend mechanism also happens to include “one or more channels of promotion having user interfaces of individuals or entities,” and (3) the content holder’s solicitation to the boosters, and the boosters’ response, are both handled using “a booster button on the media content.”
Neither of these two elements, considered both individually and in combination, integrate the claimed abstract idea into a practical application. Individually, element (1) is tantamount to merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. See MPEP § 2106.05(f). Elements (2) and (3) are insignificant extra-solution activity, because the “button” is simply a mechanism for the necessary data gathering described in the abstract idea—i.e., it asks the users whether or not to proceed with the claimed method—and its character as a “button” (e.g., as opposed to some other input mechanism) is nominally and tangentially related to the invention, as are the “user interfaces of individuals or entities,” which are recited at a high level and without any details.
As a combination, elements (1)–(3) recite the bare minimum needed merely use a computer as a tool to practice the abstract idea itself. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.
Step 2B. The additional elements (again, elements (1)–(3) from above), taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the identified judicial exception.
Individually, element (1) is tantamount to merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. See MPEP § 2106.05(f). 
Element (2) is insignificant extra-solution activity because it fails to impose meaningful limits on the claim such that it is not nominally or tangentially related to the invention. 
Element (3) is insignificant extra-solution activity for the reasons given above in Step 2A, Prong One, but in addition, the Examiner further observes for purposes of Step 2B that element (3) is well known, well-understood, routine, and/or conventional. This finding of fact is supported by the following evidence.
First, with respect to the button itself, the concept of clicking a hyperlink in order to navigate or otherwise make a request over the Internet—including as a button—has explicitly and repeatedly been held by the Federal Circuit to be well-understood, routine, and conventional activity. See Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348 (Fed. Cir. 2015) (holding the functionality of a web browser’s back and forward button to be well-understood, routine, and conventional); see also OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (sending messages over a network); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014) (computer receives and sends information over a network). 
Additionally, the “booster button” (and the act of affixing it to a content holder’s content) is well-understood as a “social plugin,” i.e., a small instruction that a third party can add to his or her media content on the Web, typically in the form of a button, that connects to a social network via its API in order to “enable[] users to make connections to [the content holder’s] pages and share content back to their friends,” such as the Facebook® “like” button. Like Button, Facebook Developers 1 Tom Simonite, Facebook’s Like Buttons Will Soon Track Your Web Browsing to Target Ads, MIT Technology Review (Sep. 16, 2015).2 By the fourth quarter of 2010, nearly 2 million content holders had added social plugins from Facebook alone. Facebook, Inc. (@Facebook), Twitter (Sep. 29, 2010, 5:34 PM),3 and by Spring of 2018 that number was reported to have grown to 8.4 million. Madara Meļņika and Ieva Andersone, What to consider when embedding an FB “Like” button on your website? (Aug. 6, 2019).4 The “like” button was also integrated into the search results for Bing.com, a well-known search engine, Sara Yin, Microsoft Adds Facebook ‘Likes’ to Bing Search Results, PCMag.com (Dec. 15, 2010),5 and other large Internet companies like Google® had introduced their own versions of such a button. David Byttow, Introducing the +1 Button, Google Search Central Blog (March 28, 2011).6
Given the ubiquity of such social plugins prior to the claimed invention, the Examiner finds that the addition of a “booster button” does not add significantly more to the abstract idea of claim 1. Accordingly, claim 1 is rejected under 35 U.S.C. § 101 for failing to claim significantly more than an abstract idea.
Claim 2
First, since claim 2 depends from claim 1, all of the analysis above for claim 1 is hereby reincorporated for claim 2, taken in conjunction with the following discussion of the limitations that claim 2 adds to the method of claim 1.
See MPEP § 2106.03(II.) (“A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.”).
In this case, there is at least one embodiment (and possibly more) of claim 2 that fails the subject matter eligibility test, because all of the limitations of claim 2 are contingent upon an unmet condition precedent, and therefore claim 2 does not add any required additional elements to claim 1. 
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.). Here, all four steps recited in claim 2 (i.e., “allowing the content holder to sign in,” “connecting the media content with the API,” “allowing the content holder to decide a fee,” and “allowing the content holder to limit” the sponsorship) are contingent upon the act of “ask[ing] for the permission for the booster button from the computer implemented virtual platform.” However, neither claim 1 nor claim 2 contain an explicit step of actually asking for the permission for the booster button from the computer implemented virtual platform. Claim 1 merely says that the content holder is allowed to ask, but the step of actually asking is never recited. 
Accordingly, since neither claims 1 or 2 explicitly require the condition precedent step of asking for the permission, none of the steps contingent upon asking for the permission are required, either. Since those steps are not required to be performed, claim 2 is at least patent-ineligible under 35 U.S.C. § 101 for the same reason as claim 1.
Claim 3
First, since claim 3 depends from claim 1, all of the analysis above for claim 1 is hereby reincorporated for claim 3, taken in conjunction with the following discussion of the limitations that claim 3 adds to the method of claim 1.
When a claim is broad enough to cover multiple embodiments in which at least one of the embodiments fails the subject matter eligibility analysis, that claim should be rejected under 35 U.S.C. § 101. See MPEP § 2106.03(II.) (“A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.”).
In this case, there is at least one embodiment (and possibly more) of claim 3 that fails the subject matter eligibility test, because all of the limitations of claim 3 are contingent upon an unmet condition precedent, and therefore claim 3 does not add any required additional elements to claim 1. 
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.). In this case, all four steps recited in claim 3 (i.e., selecting the amount; selecting the channel of promotion, time, date, and segment of population; and choosing a form of payment) are contingent upon the act of “promoting the media content by the boosters by selecting the booster button.” However, neither claim 1 nor claim 3 contain an explicit step of actually promoting the media content by selecting the booster button. Claim 1 merely says that the booster is allowed to promote the content, and allowed to select the button, but the step of actually selecting the button and actually promoting the content is never recited. 
Accordingly, since neither claims 1 or 3 explicitly require the condition precedent step of promoting the content and/or selecting the button, none of the steps contingent upon asking for the permission are required, either. Since those steps are not required to be performed, “the Examiner [does] not need to present evidence of Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)).
Since those steps are not required to be performed, claim 3 is at least patent-ineligible under 35 U.S.C. § 101 for the same reason as claim 1.
Claim 4
First, since claim 4 depends from claim 1, all of the analysis above for claim 1 is hereby reincorporated for claim 4, taken in conjunction with the following discussion of the limitations that claim 4 adds to the method of claim 1.
Step 1. Claim 4 continues to recite a “process” within the meaning of 35 U.S.C. § 101, and therefore passes step 1.
Step 2A, Prong One. Claim 4 does not add any additional steps to the method of claim 1, it merely provides a list of exemplary channels of promotion that may serve as the channels of promotion set forth in claim 1. Accordingly, there is nothing to add that has not already been said for claim 1.
Step 2A, Prong Two. Looking at the individual limitations that claim 4 adds to claim 1, and looking at claim 4 together with all of the limitations inherited from claim 1 as a whole, it is clear that claim 4 adds nothing more than a list of potential fields of use to the already-ineligible invention of claim 1.
Step 2B. In addition to the elements inherited from claim 1 and discussed above, each of claim 4’s additional elements amount to merely indicating a field of use in which to apply the abstract idea of claim 1. Accordingly, claim 4 is directed to a judicial exception to 35 U.S.C. § 101 without significantly more.
Claim 5
First, since claim 5 depends from claim 2, all of the analysis above for claim 2 (and grandparent claim 1) is hereby reincorporated for claim 5, taken in conjunction with the following discussion of the limitations that claim 5 adds to the method of claims 1 and 2. In other words, each step of the analysis below should be read as first 
Step 1. Claim 5 continues to recite a “process” within the meaning of 35 U.S.C. § 101, and therefore passes step 1.
Step 2A, Prong One. Claim 5 does not add any additional steps to the method of claim 1, it merely specifies the amount of a fee charged for promoting the media content. As such, each and every limitation of claim 5 falls squarely within the abstract idea itself. That is, every element that claim 5 adds to claim 1 serves only to further specify the commercial interaction described in claim 1.
Step 2A, Prong Two. There are no additional claim elements in claim 5 besides the judicial exception itself (apart from the additional elements within claim 2, which are analyzed above).
Step 2B. There are no additional claim elements in claim 5 besides the judicial exception itself (apart from the additional elements within claim 2, which are analyzed above).
Accordingly, claim 5 is rejected under 35 U.S.C. § 101 for failing to recite significantly more than a judicial exception of the statute.
Claim 6
First, since claim 6 depends from claim 1, all of the analysis above for claim 1 is hereby reincorporated for claim 6, taken in conjunction with the following discussion of the limitations that claim 6 adds to the method of claim 1. In other words, each step of the analysis below should be read as first repeating the analysis of the corresponding step from the rejection of claim 1, in addition to the text written below.
Step 1. Claim 6 continues to recite a “process” within the meaning of 35 U.S.C. § 101, and therefore passes step 1.
Step 2A, Prong One. Claim 6 does not add any additional steps to the method of claim 1, it merely specifies additional details of the commercial transaction of claim 1. That is, claim 6 merely explains that the virtual platform receives payment in 
Step 2A, Prong Two. There are no additional claim elements in claim 6 besides the judicial exception itself (apart from the additional elements within claim 1, which are analyzed above).
Step 2B. There are no additional claim elements in claim 6 besides the judicial exception itself (apart from the additional elements within claim 1, which are analyzed above).
Claim 7
First, since claim 7 depends from claim 1, all of the analysis above for claim 1 is hereby reincorporated for claim 7, taken in conjunction with the following discussion of the limitations that claim 7 adds to the method of claim 1.
Step 1. Claim 7 continues to recite a “process” within the meaning of 35 U.S.C. § 101, and therefore passes step 1.
Step 2A, Prong One. Claim 7 does not add any additional steps to the method of claim 1, it merely provides a list of exemplary use cases for different categories of content holders. Accordingly, there is nothing to add that has not already been said for claim 1.
Step 2A, Prong Two. Looking at the individual limitations that claim 7 adds to claim 1, and looking at claim 7 together with all of the limitations inherited from claim 1 as a whole, it is clear that claim 7 adds nothing more than a list of potential fields of use to the already-ineligible invention of claim 1.
Step 2B. In addition to the elements inherited from claim 1 and discussed above, each of claim 7’s additional elements amount to merely indicating a field of use in which to apply the abstract idea of claim 1. Accordingly, claim 7 is directed to a judicial exception to 35 U.S.C. § 101 without significantly more.
Claim 8
First, since claim 8 depends from claim 1, all of the analysis above for claim 1 is hereby reincorporated for claim 8, taken in conjunction with the following discussion of the limitations that claim 8 adds to the method of claim 1.
Step 1. Claim 8 continues to recite a “process” within the meaning of 35 U.S.C. § 101, and therefore passes step 1.
Step 2A, Prong One. Claim 8 does not add any additional steps to the method of claim 1, it merely provides a list of exemplary channels of promotion that may serve as the channels of promotion set forth in claim 1. Accordingly, there is nothing to add that has not already been said for claim 1.
Step 2A, Prong Two. Looking at the individual limitations that claim 8 adds to claim 1, and looking at claim 8 together with all of the limitations inherited from claim 1 as a whole, it is clear that claim 8 adds nothing more than a list of potential fields of use to the already-ineligible invention of claim 1.
Step 2B. In addition to the elements inherited from claim 1 and discussed above, each of claim 8’s additional elements amount to merely indicating a field of use in which to apply the abstract idea of claim 1. Accordingly, claim 8 is directed to a judicial exception to 35 U.S.C. § 101 without significantly more.

CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–9 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0357729 A1 (“Farnham”).
Claim 1
Farnham discloses:
A computer implemented method for a cross platform promotion or a boosting of a media content using a computer implemented virtual platform is comprising steps of: 
Reference is made to the method of FIG. 11, in which a user interacts with the GUI shown in FIGS. 1–5. See Farnham FIG. 11 and ¶ 85.
	requesting for the permission by the computer implemented virtual platform to attach a booster button on the media content of the content holder; or 
	receiving a request from the content holder for permission from the computer implemented virtual platform to attach the booster button on the media content of the content holder;
While generating a new post 121 (media content) in step 1110, see Farnham ¶ 85, the method executes steps 1120–1150, which allow the post author to request that his new post 121 be linked to a “project” (i.e., a charitable cause) once it is published. Farnham ¶¶ 86–87. In this example, the claimed content holder corresponds to Farnham’s post author, the claimed media content corresponds to the new post 121, and the computer implemented platform is the social affirmation monetization server 600 that runs the method. Accordingly, Farnham discloses at least the second one of these two alternative steps: the server (platform) receives a request from the post author (content holder) for permission to link his new post 121 (the media content of the content holder) to a project, and as will be discussed below, such a link includes attaching a “social affirmation button 124” (booster button) to the new post 121.
creation and attachment of a link or the booster button by the computer implemented virtual platform close to the media content; 

and allowing a booster to promote the media content of the content holder on one or more channels of promotion via the computer implemented virtual platform by selecting the booster button on the media content;
“By interacting with a social affirmation button 124 of a given post 121, a user of the graphical user interface may indicate an affirmation of the associated project,” which “may cause a fixed amount of a virtual currency (e.g. hearts) to be transferred from a store of virtual currency belonging to the user who interacted with the social affirmation button 124 to a store of virtual currency belonging to the project associated with the post 121.” Farnham ¶ 50. This promotes the media content of the content holder (whose media content is displayed on his or her profile in FIG. 1) on another channel (i.e., the project page of FIG. 2) in the following way: 
“[A] list of advocates for a project may be displayed on a project details page like the project details page of FIG. 2, where each advocate represents a user who has created at least one post 121 linked to the project.” Farnham ¶ 93. This list “can then be organized as a ranked list showing ‘top advocates,’ etc. according to a relative ranking or a predefined hierarchy of donation thresholds, giving further credit to the users who created the most effective posts 121.” Farnham ¶ 93. Additionally, each name or profile picture in this list links the public back to the respective profile for that content creator. See Farnham ¶ 104 (“A user may also navigate to user pages of other users, for example . . . by clicking on a supporter 240 on a project details page as shown in FIG. 2”).
In other words, when a donor (i.e. booster) reads a post 121 on a content author’s profile page 110 (FIG. 1) and clicks the post’s social affirmation button 124 (i.e. booster button), the booster effectively pays for a link to the content author’s profile page to be promoted on another page (the project page of FIG. 2).
wherein the computer implemented virtual platform is coupled as a backend mechanism with one or more 
“FIG. 6 shows an example social affirmation monetization apparatus 600 according to an embodiment of the present disclosure. The social affirmation monetization apparatus 600 may be a server or a combination of networked servers that interacts with a web browser or mobile application of a user device 700 in order to generate the social affirmation monetization GUI 100 described above.” Farnham ¶ 65. In addition to the social affirmation monetization GUI 100, apparatus 600 further includes “a user profile generator 642, a user feed generator 644, [and] a project details page generator 646.” Farnham ¶ 67.
Claim 2
Farnham discloses the computer implemented method of claim 1, 
wherein the step of requesting for the permission for the booster button from the computer implemented virtual platform further comprising the steps of: 
	allowing the content holder to sign in within the computer implemented virtual platform; 
	connecting the media content with the API of the computer implemented virtual platform by the computer implemented virtual platform; 
	allowing the content holder to decide a fee to be charged from the boosters for boosting the media content; 
	and allowing the content holder to limit to the a segment of a population, a time of a day, a date and a location the media content may be sponsored by the boosters.
Recall that parent claim 1 provides two options: (1) “requesting for the permission by the computer implemented virtual platform to attach a booster button on the media content of the content holder; or” (2) “receiving a request from the content holder for permission from the computer implemented virtual platform to attach the booster button on the media content of the content holder.” Since the does not need to also disclose option (1).
In the rejection of claim 1, the Examiner explained why Farnham discloses option (2), and therefore, Farnham does not need to disclose option (1) in order to anticipate each and every step of the claimed invention. Meanwhile, each and every element of Claim 2 is directed to a further limitation of only option (1). Therefore, since Farnham already discloses option (2), all of the further limitations that claim 2 adds to option (1) are optional, and need not be disclosed by Farnham to reject the claim under 35 U.S.C. § 102.
Claim 3
Farnham discloses the computer implemented method of claim 1, 
wherein the step of allowing the booster to promote the media content by selecting the booster button further comprises: 
	selecting by the booster the amount to pay for the content to be boosted; selecting the channel of promotion; selecting time, date and segment of population to be targeted; and choosing a form of payment for the fee decided by the content holder.
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.). In this case, all four steps recited in claim 3 (i.e., selecting the amount; selecting the channel of promotion, time, date, and segment of population; and choosing a form of payment) are contingent upon the act of “promoting the media content by the boosters by selecting the booster button.” However, neither claim 1 nor claim 3 contain an explicit step of actually promoting the media content by selecting the booster button. Claim 1 merely says that the booster is allowed to promote the content, and allowed to select the button, but the step of actually selecting the button and actually promoting the content is never recited. 
Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)).
Claim 4
Farnham discloses the computer implemented method of claim 1, 
wherein the computer implemented virtual platform is coupled with all the channels of promotions including online newspapers, online magazines or publication websites, television companies or channels, websites, Apps, social networking platforms, online streaming companies or any other user interface that shows and transmits the content online.
Recall that in the rejection of claim 1, the Examiner equated the project details page of FIG. 2 with the channel of promotion. Likewise, Farnham discloses that its platform (server 600) includes a “GUI generator 640” to “generate the various pages of the social affirmation monetization GUI 100,” and that this component further includes “a project details page generator 646,” Farnham ¶ 67, the latter being responsible for generating the project details page of FIG. 2. See Farnham ¶ 86.
Claim 5
Farnham discloses the computer implemented method of claim 2, 
wherein the fee is any of a fixed fee per transaction or a % fee or a donation or no fee at all.
“By interacting with a social affirmation button 124 of a given post 121, a user of the graphical user interface may indicate an affirmation of the associated project. In addition to providing qualitative feedback to the person who created the post 121, the affirmation may cause a fixed amount of a virtual currency (e.g. hearts) to be 
Claim 6
Farnham discloses the computer implemented method of claim 1, 
wherein the computer implemented virtual platform receives a budgeted payment for promotion from the boosters 
“Using the virtual currency purchasing page, a user of the social affirmation monetization GUI 100 may purchase an amount of virtual currency (e.g. hearts) in exchange for real currency.” Farnham ¶ 60. Recall that the virtual currency is then used by the patrons to promote the content author’s post 121. See Farnham ¶¶ 50 and 93.
and transfers at least a part of the budgeted payment to the content holder, 
“The social affirmations may simultaneously serve a function of indicating affirmation of the content, thus providing feedback to the content creator (e.g. project).” Farnham ¶ 103.
at least another part to a user interface of the channel of promotion 
In exchange for the virtual currency obtained via selecting the social affirmation button 124, the content holder’s name and image are transferred to the user interface of FIG. 2. See Farnham ¶ 93.
and charges a remaining part of the budgeted payment as a fee for a service of the computer implemented virtual platform itself.
When a booster purchases a fixed amount of virtual currency, “a total amount to be charged to a registered payment account (e.g. $11.10) . . . may include a fee (e.g. $0.10 or 11%) to be paid for the benefit of the provider of the social affirmation monetization GUI 100.” Farnham ¶ 62.
Claim 7
Farnham discloses the computer implemented method of claim 1, 
wherein the content holder that either creates the content or owns the content, and is any one or more of: a musician, a writer, a video maker, a journalist, a documentary maker, a blogger, a social media influencer, a brand or a company.
“[T]he content to be affirmed may be any kind of content, including artistic content (e.g. a video, photograph, or text), and the content may in some cases be created (rather than only shared) by the creator of the post 121.” Farnham ¶ 109.
Claim 8
Farnham discloses the computer implemented method of claim 1, 
wherein the one or more channels of promotion includes social networks, websites, apps, newspapers, and streaming sites.
When a donor (i.e. booster) reads a post 121 on a content author’s profile page 110 (FIG. 1) and clicks the post’s social affirmation button 124 (i.e. booster button), the booster effectively pays for a link to the content author’s profile page to be promoted on another page (the project page of FIG. 2).
Claim 9
Farnham discloses the computer implemented method of claim 1, 
wherein the computer implemented virtual platform facilitates mandatory screening process for the content holder giving permission or consent for boosting the media content to prevent unethical or illegal content from being boosted.
To add a social affirmation button to the post author’s new post 121, the server 600 executes the process of steps 1120–1150, in which the post author must manually decide whether or not to add the button to his post, and the parameters of that button. See Farnham ¶ 86. Since the post author must manually decide whether and how to .
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee of $200.00.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Retrieved from https://web.archive.org/‌‌‌web/‌20100621235055/‌‌‌http://‌‌developers.facebook.com/‌docs/​reference/plugins/like
        2 Retrieved from https://www.technologyreview.com/2015/09/16/166222/​facebooks-like-buttons-will-soon-track-your-web-browsing-to-target-ads/
        3 Retrieved from https://twitter.com/facebook/status/25919067366
        4 Retrieved from https://www.sorainen.com/publications/what-to-consider-when-embedding-an-fb-like-button-on-your-website/
        5 Retrieved from https://www.pcmag.com/archive/microsoft-adds-facebook-likes-to-bing-search-results-258154
        6 Retrieved from https://developers.google.com/search/blog/2011/03/introducing-1-button